 Case 3:20-cr-30058-RAL Document 155 Filed 05/28/21 Page 1 of 5 PageID #: 450


                           UNITED STATES DISTRICT COURT

                              DISTRICT OF SOUTH DAKOTA

                                    CENTRAL DIVISION



UNITED STATES OF AMERICA,                                  3:20-CR-30058(02)-RAL

      Plaintiff,                                       ORDER GRANTING IN PART
                                                        AND DENYING IN PART
vs.                                                     DISCLOSURE MOTIONS

SAMUEL FRANCIS WHITE HORSE,

      Defendant.




      In this murder, assault, and evidence tampering case, Samuel Francis White

Horse moved for the disclosure of his co-defendant father’s (1) presentence

investigation report (PSR) (but only the offense conduct portion of it), (2) plea

agreement supplement, and (3) allocution statement. Samuel maintains that this

information is necessary for him to confront and cross-examine the accusations his

father has made against him. Having conducted an in camera review of the information

Samuel seeks, the Court grants in part and denies in part his disclosure motions.

                                   BACKGROUND

      A federal grand jury indicted Samuel and his father, Jerome White Horse, Jr., on

second degree murder and assault charges, and Jerome with the additional charge of

evidence tampering. The charges stem from an fatal beating of Lawrence Lafferty on

February 12, 2020 in Cherry Creek, South Dakota. Jerome plead guilty to voluntary
Case 3:20-cr-30058-RAL Document 155 Filed 05/28/21 Page 2 of 5 PageID #: 451


manslaughter and aiding and abetting, as part as a plea agreement reached with the

government and was sentenced earlier this month. Samuel’s trial is scheduled to begin

on June 22, 2021.

       Just before and after Jerome’s sentencing, Samuel filed two motions seeking the

disclosure of: (1) “the offense and relevant conduct portions” of Jerome’s PSR

(including related addenda and reports), (2) the supplement to Jerome’s plea

agreement, and (3) Jerome’s allocution statement. Samuel asserts that he needs this

information to confront and cross-examine Jerome, who is expected to testify for the

government at Samuel’s trial.

       The Court has conducted an in camera review of the requested materials, all of

which have restricted access. The Court has also reviewed the entire case file.

                                       DISCUSSION

       Due process requires that the government disclose to an accused favorable

evidence in its possession that is material to guilt or punishment. 1 “Favorable” evidence

includes evidence tending to exculpate the accused and evidence adversely affecting the

credibility of the government’s witnesses. 2 Evidence is “material” if there is a

reasonable probability that it will affect the result of the proceeding. 3


       1
        See Brady v. Maryland, 373 U.S. 83, 87 (1963).

       2
        See United States v Bagley, 473 U.S. 667, 676 (1985); Giglio v. United States, 405 U.S.
150, 154-55 (1972).

       3
        See Bagley, 473 U.S. at 682.

                                                  2
Case 3:20-cr-30058-RAL Document 155 Filed 05/28/21 Page 3 of 5 PageID #: 452


       The government may, at times, possess potential Brady material that it deems

privileged or that is confidential. If the accused is able to identify this material with

some degree of specificity, he or she may then attempt to obtain court-ordered

disclosure of it. 4 Once the accused has made a plausible showing that the evidence

would be both favorable and material, a court must review the information in camera to

determine whether it should be disclosed. 5 The court conducts its review in private

because the Constitution does not permit an accused the right of uncondititional access

to the government’s files. 6

       PSRs represent a special category of potentially discoverable confidential

information. But no statute or rule of criminal procedure addresses disclosure of them

to a third party. Courts typically require “some showing of special need before they will

allow a third party to obtain a copy of a [PSR].” 7




       4
        See Pennsylvania v. Ritchie, 480 U.S. 39, 58 n. 15 (1987).

       5
        See Ritchie, 480 U.S. at 58-60.

       6
        See id. 59-60.

       U.S. Dept. of Justice v. Julian, 486 US 1, 12 (1988); see also United States v. Williams,
       7

624 F.3d 889, 894 (8th Cir. 2010) (there must be “some showing of special need” before a
court may release a PSR to a third party); United States v. Spotted Elk, 548 F.3d 641, 672
(8th Cir. 2008)(same); United States v. Jewell, 614 F.3d 911, 921-22 (8th Cir. 2010)
(observing that the “special need” standard is similar to the Second Circuit’s
requirement of “a threshold showing of a good faith belief that a co-defendant’s PSR
contains exculpatory evidence not available elsewhere”).


                                                   3
Case 3:20-cr-30058-RAL Document 155 Filed 05/28/21 Page 4 of 5 PageID #: 453


       Because PSRs contain sensitive information, they “are generally treated as

confidential.” 8 Once the requesting party makes a showing of special need, the court

should conduct an in camera review of the PSR and then disclose exculpatory or

impeachment material from it as appropriate. 9

       Here, Samuel is entitled to the offense conduct section (¶¶ 4-23) of Jerome’s PSR.

He has demonstrated a special need for this information, and it is potentially

exculpatory and impeachment evidence. 10 The same, however, cannot be said for

Jerome’s plea agreement supplement and allocution statement and these documents

need not be produced. 11




       8
        See Williams, 624 F.3d at 894 (quoting United States v. Shafer, 608 F.3d 1056, 1066
(8th Cir. 2010)).

       9
        See Williams, 624 F.3d at 894; Shafer, 608 F.3d at 1066; see also United States v.
Garcia, 562 F.3d 947, 953 (8th Cir. 2009) (where the district court abused its discretion in
failing to review a co-conspirator’s PSR after defendant sought access to it and the
government recognized the possibility that the PSR contained Brady material and
requested in camera review).

       10See United States v White Plume, CR.13-50008-JLV, 2015 WL 13333423 at **1-2
(D.S.D. June 10, 2015) (showing of special need made where information in PSR went to
credibility of likely witness and was of “paramount importance” to defendant’s case
and the issue of who injured the child victim); United States v. Graham, CR. 03-50020-02,
2007 WL 9728580 at **1-3 (D.S.D. Dec. 20, 2007) (citing cases and requiring disclosure of
portions of co-defendant’s PSR in a murder case).

        See United States v. Moore, 949 F.2d 68, 72 (2d Cir. 1991); see also United States v
       11

Massat, CR.15-50089-JLV, 2018 WL 583109 at *10 (D.S.D. Jan. 29, 2018) (in camera review
disclosed no “information either implicating or exculpating [defendant]”).


                                                 4
Case 3:20-cr-30058-RAL Document 155 Filed 05/28/21 Page 5 of 5 PageID #: 454


                            CONCLUSION AND ORDER

       So, Samuel gets some, but not all, of what he asked for. Disclosure is warranted

for the offense conduct in Jerome’s PSR but not beyond that.

       For these reasons, and based on the record before the Court, it is

       ORDERED that Samuel’s motion to disclose presentence report and supplement

to plea agreement 12 is granted in part and denied in part. The motion is granted to the

extent it seeks disclosure of the offense conduct from Jerome’s PSR (¶¶ 4-23) but is

otherwise denied. It is further

       ORDERED that Samuel’s motion to disclose allocution statement 13 is denied.




Dated this 28th day of May, 2021, at Pierre, South Dakota.



                                         BY THE COURT:




                                         MARK A. MORENO
                                         UNITED STATES MAGISTRATE JUDGE




       12
         See Docket No. 145.

       13See Docket No. 148.


                                                5
